            Case 8:19-cv-01024-PJM Document 1 Filed 04/04/19 Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                  (Southern Division)


DESTINY CRAWFORD,

               Plaintiff,

       v.                                              Case No.

ACADEMY EXPRESS, LLC,

               Defendant.


                                    NOTICE OF REMOVAL

       Pursuant to 28 U.S.C. § 1441 et seq., Defendant, Academy Express, LLC (“Defendant”),

by and through its undersigned counsel, hereby gives notice that it has removed to this Court

from the Circuit Court of Maryland for Prince George’s County the case captioned Destiny

Crawford v. Academy Express, LLC, Civil Case No. CAL18-24148 (the “Circuit Court Action”),

and in support thereof, states as follows:

       1.      On July 13, 2018, Plaintiff filed the Circuit Court Action. Defendant was never

served with the Complaint.

       2.      On February 12, 2019, Plaintiff filed an Amended Complaint in the Circuit Court

Action. Defendant was served with the Amended Complaint no earlier than March 8, 2019.

       3.      This Notice of Removal is filed within 30 days after the earliest receipt of the

Amended Complaint in compliance with the time requirements of 28 U.S.C. § 1446.

       4.      The Circuit Court Action is removable under 28 U.S.C. § 1441(b) because it falls

within the original diversity jurisdiction of this Court under 28 U.S.C. § 1332. Plaintiff and

Defendant are citizens of different states.   Plaintiff is a citizen of the State of Maryland.
              Case 8:19-cv-01024-PJM Document 1 Filed 04/04/19 Page 2 of 4



Defendant is a limited liability company, which is not a citizen of Maryland. Defendant is

incorporated in New Jersey with its principal place of business in New Jersey. Academy Bus,

LLC is the single member of Academy Express, LLC. Academy Bus, LLC is incorporated in

New Jersey with its principal place of business in New Jersey. Academy Bus, LLC is controlled

by The Tedesco Family ESBT Trust, which was formed in New Jersey with its principal place of

business in New Jersey. Upon information and belief, the amount in controversy is in excess of

$75,000.

         5.       Under 28 U.S.C. § 1441(a), venue of the removed action is proper, as the United

States District Court for the District of Maryland, Southern Division, is the District and Division

that encompasses Prince George’s County, Maryland, in which the Circuit Court Action was

filed.

         6.       In accordance with 28 U.S.C. § 1446(a) and Local Rule 103.5(a), true and legible

copies of all process, pleadings, documents, and orders that have been received by Defendant

thus far in the Circuit Court Action are attached as the following exhibits:

                 Exhibit 1: Complaint

                 Exhibit 2: Notification to Parties of Contemplated Dismissal

                 Exhibit 3: Writ of Summons to Academy Express, LLC

                 Exhibit 4: Amended Complaint

                 Exhibit 5: Notice of Filing of Notice of Removal (to be filed in the Circuit Court)

         7.       Pursuant to Local Rule 103.5(a), I, Mary M. McCudden, hereby certify that true

and legible copies of any additional documents on file with the Circuit Court for Prince George’s

County in the Circuit Court Action will be filed with the Court within 30 days.
            Case 8:19-cv-01024-PJM Document 1 Filed 04/04/19 Page 3 of 4



       8.      A copy of this Notice of Removal has been e-mailed and mailed to Plaintiff’s

counsel, and a copy of this Notice of Removal shall be promptly filed with the Clerk of the

Circuit Court of Maryland for Prince George’s County in accordance with 28 U.S.C. § 1446(d).

       WHEREFORE, because this Court has original jurisdiction pursuant to 28 U.S.C. § 1332,

and removal is appropriate pursuant to 28 U.S.C. § 1441(a), notice is hereby given that the

Circuit Court Action, now pending in the Circuit Court of Maryland for Prince George’s County,

Civil Case No. CAL18-24148, is removed in its entirety to this Court.



Dated: April 4, 2019                            Respectfully submitted,

                                                      /s/
                                                Emmett F. McGee, Jr. (Bar No. 08462)
                                                Mary M. McCudden (Bar No. 20760)
                                                JACKSON LEWIS P.C.
                                                2800 Quarry Lake Drive, Suite 200
                                                Baltimore, MD 21209
                                                Telephone:    (410) 415-2000
                                                Facsimile:    (410) 415-2001
                                                emmett.mcgee@jacksonlewis.com
                                                mary.mccudden@jacksonlewis.com

                                                Attorneys for Defendant
          Case 8:19-cv-01024-PJM Document 1 Filed 04/04/19 Page 4 of 4




                                   CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that, on this 4th day of April 2019, a copy of the foregoing Notice

of Removal with attachments was served via e-mail and U.S. First Class mail on the following:

              Ikechukwu Emejuru
              Emejuru Law LLC
              8403 Colesville Road
              Suite 1100
              Silver Spring, Maryland 20910
              Attorney for Plaintiff


                                             /s/
                                           Mary M. McCudden
